DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the recitation “The magnetic structure as claimed in claim 31” is indefinite because there is no claim 31 disclosed. Thus, the metes and bounds cannot be determined, which renders the claim indefinite. 
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 3, is “there is nothing about the relative permeability of the magnetically permeable material in these paragraphs.”
This is not persuasive because as recited in paragraph 0145 in Karalis reference, “a path including an air gap between two pieces of magnetic material may create an effectively higher reluctance path than one that traverses the width of the magnetic material at a point where the pieces of magnetic materials touch or have a smaller air gap.” Thus, the separation distance gap/seams shown in fig. 16; 1606, 1608 creates a high reluctance which leads to an overall low relative permeability. It is notoriously known in the art that magnetic permeability is inversely proportional to reluctance. Therefore, the separation distance provides an overall lower relative permeability for the structure relative to the relative permeability of the magnetically permeable material.
Applicant’s second argument with respect to claim 16, is “There is nothing about filars in the above. There is nothing about the physical arrangement of such. There is nothing about how the alleged filars cross each other, and nothing about the inductance features of each alleged filar. And to round this out, paragraph 0064 refers to FIG. 2A of Karalis, which is reproduced below, and can be immediately seen to not remedy the deficiencies of paragraph 0064 just detailed.”
This is not persuasive because although paragraph 0064 discusses the components of Fig. 2A, it also says “the inductor 202 may be realized by shaping a conductor to enclose a surface area…  The inductance may be fixed or variable and may be used to vary impedance matching as well as resonant frequency operating conditions,” which shows that Fig. 2C multifilar inductance is substantially the same. As recited in paragraph 0066 “The inductive elements used in magnetic resonators may contain more than one loop and may spiral inward or outward or up or down or in some combination of directions,” shows that in Fig. 2C comprises a multifilar winding arranged relative to each other and crosses at each other at a crossing point.
Applicant’s third argument with respect to claim 20, is “There is nothing about a heat transfer means provided between the lengths in the cited passages. There is only a disclosure that the gaps permit airflow, and that there is a heat transfer device adjacent, but nowhere is there disclosure that the heat transfer device is located as recited.”
This is not persuasive because, as recited in paragraphs 0141, “eddy currents dissipated in imperfect conductors or dielectrics surrounding or near-by the resonator may heat up those objects. In addition to affecting the material properties of those objects, this heat may be transferred through conductive, radiative, or convective processes to the resonator components,” shows a heat transfer means through conductive, radiative, or convective processes to the resonator components.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 9-13, 16-20, 23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karalis et al. (US 2013/0033118 A1).
In regards to claim 3, Karalis discloses, in figure 16, a magnetic structure for a magnetic flux coupling apparatus (Fig. 16, abstract), the structure comprising: a plurality of pieces (1602) of magnetically permeable material arranged along a first dimension (Par 0151), each piece (1602) being separated from a neighbouring piece by a gap (1606, 1608) defining a separation distance (Par 0151), wherein the separation distance is selected to prevent partial saturation of a selected region of the structure (Par 0146), and wherein the separation distance provides an overall lower relative permeability for the structure relative to the relative permeability of the magnetically permeable material (Par 0145; “a path including an air gap between two pieces of magnetic material may create an effectively higher reluctance path than one that traverses the width of the magnetic material at a point where the pieces of magnetic materials touch or have a smaller air gap; thus, the separation distance gap/seams 1606, 1608 creates a high reluctance which leads to an overall low relative permeability).
	In regards to claim 9, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 3, wherein the gap comprises a low permeability material having a lower relative permeability than the magnetically permeable material (Par 0145; “a path including an air gap between two pieces of magnetic material may create an effectively higher reluctance path than one that traverses the width of the magnetic material at a point where the pieces of magnetic materials touch or have a smaller air gap; thus, the separation distance gap/seams 1606, 1608 creates a high reluctance which leads to an overall low relative permeability).
	In regards to claim 10, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 9, wherein the separation distance and the low permeability material are selected to prevent partial saturation of the selected region (Par 0146).
In regards to claim 11, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 3, further comprising a conductor (1604) magnetically associated with the ferrite (Par 0151, 0153).
In regards to claim 12, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 11, wherein the selected region is adjacent to the conductor (1604), or a plurality of turns of the conductor (Par 0151).
In regards to claim 13, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 12, wherein the conductor (1604), or a plurality of turns of the conductor, is arranged substantially transverse to the first dimension at the selected region (Par 0151, conductor 1604 is wrapped and arranged around a block of magnetic material comprising six separate individual tiles 1602 arranged in a three by two array which is substantially transverse to the first dimension at the selected region surface shown in fig. 16).
In regards to claim 16, Karalis discloses, in figure 2C, a magnetic flux coupling apparatus (Fig. 2C) comprising a mulitfilar winding (212, 216) having one or more turns: wherein the filars are physically arranged relative to each other (212 and 216 are physically arranged relative to each other), wherein each filar crosses the other filars at a crossing point such that the inductance of each filar is substantially the same (Par 0064, 0067, see argument response above).
In regards to claim 17, Karalis discloses, in figure 2C, the apparatus as claimed in claim 16, further including a magnetically permeable material (214) magnetically associated with the multifilar winding (Par 0067).
In regards to claim 18, Karalis discloses, in figure 2C, the apparatus as claimed in claim 17, wherein the crossing point is located dependent on a characteristic of the permeable material (Par 0067-0068).
In regards to claim 19, Karalis discloses, in figure 16, the apparatus as claimed in claim 17, wherein the characteristic comprises a gap or recess (1606, 1608) in the permeable material (Par 0151).
In regards to claim 20, Karalis discloses, in figure 16, a magnetic structure for a magnetic flux coupling apparatus (Fig. 16, abstract), the structure comprising: a plurality of lengths (1602, 3x2 array) of magnetically permeable material (1602) arranged substantially in parallel (the lengths of permeable material 1602 are arranged in a three by two array parallel to each other) and a heat transfer means provided between at least two of the lengths (Par 0141; “eddy currents dissipated in imperfect conductors or dielectrics surrounding or near-by the resonator may heat up those objects. In addition to affecting the material properties of those objects, this heat may be transferred through conductive, radiative, or convective processes to the resonator components”).
In regards to claim 23, Karalis discloses, in figure 16, the magnetic structure as claimed in claim 3 further comprising a conductor (1604) magnetically associated with the magnetically permeable material  (Par 0151, 0153), wherein the conductor is located only on one side of the magnetically permeable material (conductor 1604 is located on one side of magnetically permeable material 1602).
In regards to claim 26, Karalis discloses, the apparatus as claimed in claim 16 wherein a mean area circumscribed by the filars of the multifilar winding is substantially equal (par 0163).
In regards to claim 27, Karalis discloses, in figure 2C, the apparatus as claimed in claim 16 wherein there are M number of one or more turns, and wherein the filars of the multifilar winding crosses the other filars of the multifilar winding M, or M-1, or M+1 times per turn (Par 0066, see Fig. 2C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karalis et al. (US 2013/0033118 A1) in view of Terano et al. (US 2002/0084027 A1).
In regards to claim 8, Karalis disclose the magnetic structure as claimed in claim 3, but does not disclose wherein the heat transfer means comprises a heat pipe.
However, Terano disclose, in figure 8, wherein the heat transfer means comprises a heat pipe (40, par 0022).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karalis to incorporate the teachings of Terano by including wherein the heat transfer means comprises a heat pipe in order to remove heat generated primarily in the ferrite core by the induced magnetic field produced by ac current flow in the inductor (Terano, Par 0019).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karalis et al. (US 2013/0033118 A1). 
In regards to claim 24, Karalis discloses the claimed invention except for wherein the overall lower relative permeability is in the range of 50-2000.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the overall lower relative permeability is in the range of 50-2000, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karalis by including wherein the overall lower relative permeability is in the range of 50-2000 in order to reduce the stress on the tiles when they are subjected to mechanical vibrations, thus helping to reduce the appearance of cracks and other defects in the magnetic material (Karalis, Par 0149).
In regards to claim 25, Karalis discloses the claimed invention except for wherein the overall lower relative permeability is in the range of 50-500.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the overall lower relative permeability is in the range of 50-500, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karalis by including wherein the overall lower relative permeability is in the range of 50-500 in order to reduce the stress on the tiles when they are subjected to mechanical vibrations, thus helping to reduce the appearance of cracks and other defects in the magnetic material (Karalis, Par 0149).
Allowable Subject Matter
Claims 15 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims
	Claim 1, line 11, “wherein the conductor comprises a mulitfilar winding” has been changed – “wherein the conductor comprises a multifilar winding.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-7, 14 are allowed.
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A magnetic structure for a magnetic flux coupling apparatus, the structure comprising: a plurality of pieces of magnetically permeable material arranged along a first dimension, each piece being separated from a neighbouring piece by a gap defining a separation, distance; a conductor magnetically associated with the magnetically permeable material, wherein the separation distance is selected to prevent partial saturation of a selected region of the structure, wherein the selected region is adjacent to the conductor, or a plurality of turns of the conductor, and wherein the conductor comprises a multifilar winding comprising one or more turns wherein each filar crosses the other filars at a crossing point such that the inductance of each filar is substantially the same, and the crossing point is located in between the lengths of permeable material.
In regards to claim 4, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the pieces of magnetically permeable material may move relative to each other in a direction transverse to the first dimension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842